Case: 19-60834     Document: 00515730377         Page: 1     Date Filed: 02/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       February 2, 2021
                                  No. 19-60834
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   Jose Oscar Chavez-Dominguez, also known as Jose Oscar
   Dominguez,

                                                                      Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A024 827 977


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Jose Oscar Chavez-Dominguez, a native and citizen of El Salvador,
   seeks review of the Board of Immigration Appeals’ (BIA) dismissal of his
   appeal from the denial of his application for asylum, withholding of removal,



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60834       Document: 00515730377            Page: 2     Date Filed: 02/02/2021




                                       No. 19-60834


   and relief under the Convention Against Torture (CAT). We review factual
   findings under the substantial evidence standard and legal questions de novo,
   giving deference to the BIA’s interpretation of any ambiguous immigration
   statutes. Orellana-Monson v. Holder, 685 F.3d 511, 517-18 (5th Cir. 2012).
          Proceeding pro se, Chavez-Dominguez contends that the immigration
   judge’s (IJ) order of removal is not final and that he should not have been
   removed prior to the deadline for filing his petition for review. Because the
   BIA dismissed his appeal and he was removed after that dismissal, Chavez-
   Dominguez has not shown error in this regard.                      See 8 U.S.C.
   § 1101(a)(47)(B)(i); 8 C.F.R. § 1241.33(a).
          Although Chavez-Dominguez indicates that his entry into the United
   States was legal, it is not clear if, by doing so, he is challenging the IJ’s finding
   that he was removable as charged because he was “[a]n alien present in the
   United States without being admitted or paroled, or who arrive[d] in the
   United States at any time or place other than as designated by the Attorney
   General,” as set forth in 8 U.S.C. § 1182(a)(6)(A)(i). This argument is not
   sufficiently briefed and was not fairly presented to the BIA for purposes of
   exhaustion. See Omari v. Holder, 562 F.3d 314, 318, 320-21 (5th Cir. 2009);
   Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Moreover, the IJ’s
   removal order also rested on its finding that Chavez-Dominguez was
   removable as charged under § 1182(a)(2)(A)(i)(II) as an alien who was
   convicted of a controlled substance offense. Chavez-Dominguez admitted
   that conviction before the IJ, and he does not challenge that basis for the
   removal order before us, thereby waiving the issue. See Soadjede v. Ashcroft,
   324 F.3d 830, 833 (5th Cir. 2003).
          To the extent that Chavez-Dominguez challenges the denial of his
   asylum application, we lack jurisdiction to review the BIA’s determination
   that his application was untimely and did not meet any of the relevant




                                            2
Case: 19-60834       Document: 00515730377         Page: 3   Date Filed: 02/02/2021




                                    No. 19-60834


   exceptions. See 8 U.S.C. § 1158(a)(3). Because Chavez-Dominguez has not
   challenged the denial of his applications for withholding of removal or CAT
   relief before us, he has waived those issues. See Soadjede, 324 F.3d at 833.
          Although Chavez-Dominguez asserts vague due process claims
   regarding an unrelated criminal charge and the sufficiency of the
   administrative record, he does not provide sufficient support for those
   claims. See Bolvito v. Mukasey, 527 F.3d 428, 438 (5th Cir. 2008); Yohey, 985
   F.2d at 224-25.
          Accordingly, the petition for review is DENIED in part and
   DISMISSED in part.




                                         3